Citation Nr: 1415959	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO. 10-36 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left elbow disability, to include epicondylitis and a ganglion cyst.

3. Entitlement to service connection for a left ankle disability, to include peroneal tendonosis with subluxation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014. A transcript of the hearing has been associated with the Veteran's electronic claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a left elbow disability, to include epicondylitis and a ganglion cyst, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left ankle disability, to include peroneal tendonosis with subluxation, has been shown to be causally related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, to include peroneal tendonosis with subluxation, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Based on the evidence of record, the Board finds that service connection for a left ankle disability, to include peroneal tendonosis with subluxation, is warranted. First, the Veteran has a current diagnosis of peroneal tendonosis with subluxation, and therefore the first element of direct service connection is met.

Second, the Veteran has stated that he injured his left ankle when he slipped and fell aboard ship, to which he is competent to testify. Jandreau, 492 F.3d at 1377. May 1980 service treatment records reflect that the Veteran sustained a left ankle injury when he slipped and fell in a passageway. The examiner noted edema and discoloration, and diagnosed the Veteran with a left ankle sprain. Tenderness and limitation of motion were still noted during a follow-up examination 10 days later. Based on this evidence, an in-service event, injury or disease has been shown.

Third, the Veteran and his wife have both submitted lay statements and testimony indicating that the Veteran has experienced persistent ankle pain, weakness, and giving way since his separation from service, which they are both competent to report. Id. There is no evidence indicating that the statements are not credible.

Turning to the medical evidence of record, in an August 2011 private treatment record, the Veteran's current physician stated that as the Veteran had never had any other prior ankle injuries, the physician had to assume, given the Veteran's verbal history of the incident, that the Veteran's current disability is causally related to the in-service left ankle injury. To assume, as used in this context, means "to take as granted or true." See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 75 (11 ed. 2003). Based on the physician's notations, the physician was verbally informed of all of the relevant facts necessary to render an accurate professional opinion. Further, the noted facts are entirely consistent with all of the statements provided by the Veteran and his wife as well as with the medical evidence associated with the claims file, and therefore there is no evidence that would call into question the factual accuracy of the physician's opinion. While the Boards notes that there is no indication that the claims file was reviewed in conjunction with this opinion, that fact on its own is not sufficient to discredit a private medical opinion. Nieves-Rodriguez, 22 Vet. App. 295. As the private physician was informed of sufficient facts to render an accurate opinion and there is no indication that those facts are inaccurate, the Board finds that the private opinion is competent and credible, and therefore entitled to probative weight.

Also of record is a November 2009 VA examination and addendum opinion, where the examiner opined that the current disability was less likely than not related to service. This opinion was based on the fact that the Veteran was diagnosed with an ankle sprain, the condition improved after follow-up visits, no ankle issues were noted on separation, and there is no medical evidence showing post-service complaints of left ankle pain until approximately May 2010. An additional addendum opinion was obtained from the same examiner in March 2012, in which the examiner echoed his previous opinion. There is no evidence indicating that this opinion is not competent or credible.

The Veteran's private treatment records reflect consistent complaints of left ankle pain since service, starting in May 2010. While the complaints do not start until May 2010, as noted in the November 2009 VA examination, the Board notes that the Veteran's treating physician following service has since passed away, and that all of the physician's records have been destroyed. Further, the absence of contemporaneous medical records is not dispositive of the issue of nexus or sufficient on its own to discredit lay testimony. Buchanan, 451 F.3d at 1336-37.

Based on the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the issue of nexus. See 38 C.F.R. § 3.102. As such, the Board finds that the third element of service connection is met.

As all three elements of service connection have been met, the Board finds that service connection for a left ankle disability, to include peroneal tendonosis with subluxation, is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left ankle disability, to include peroneal tendonosis with subluxation, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In this case, the Veteran was noted to have hearing threshold levels of 25 decibels at 500 Hertz in his right ear and 45 decibels at 4000 Hertz in both ears on his April 1976 enlistment examination, which is considered to be a hearing disability for VA purposes. As such, the Board considers the Veteran's hearing disability as having been noted upon entry into service. Therefore, the presumption of soundness does not apply with respect to the issue of bilateral hearing loss. However, the presumption of aggravation does still apply. As such, the Board finds it must remand the issue of service connection for bilateral hearing loss to determine whether there was permanent aggravation in service and, if so, whether it is clear and unmistakable evidence that the Veteran's bilateral hearing loss was not aggravated beyond the normal progression of the disability.

It is noted that the Veteran's private physician diagnosed arthritis of the left elbow in February 2012, however, upon VA examination in August 2012, arthritis was not diagnosed although x-ray results indicated that the Veteran had "an olecranon spur and bursa."  The VA examiner diagnosed lateral epicondylitis, ganglion cyst, chronic olecranon bursitis, and olecranon enesthopathy but did not provide an etiological opinion as to the additional diagnoses.  Accordingly, an opinion should be obtained.   

A March 2012 VA treatment record indicates that the Veteran underwent an MRI for his left elbow disability, and private treatment records from February 2012 indicate that the Veteran was advised to undergo an MRI. However, the left elbow MRI results are not of record. As these records are relevant to the Veteran's claim, the Board finds it must remand the claim so that the Veteran can be requested to either authorize the records for release for provide them to VA himself.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he either authorize for release or personally submit any results of a left elbow MRI, as well as any further private medical records pertaining to his left elbow from September 2012 forward. Appropriate efforts must be made to obtain any records so identified and authorized for release.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's pre-existing bilateral hearing loss was permanently aggravated (i.e., worsened) during service?  Please provide a complete explanation for the opinion.

b) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

A detailed rationale for the opinion must be provided. For the purposes of the opinion, noise exposure in service based on the Veteran's military occupational specialty is conceded.

The examiner should address the significance, if any, of the Veteran's abnormal high frequency hearing upon entry into service, particularly the right ear threshold of 25 decibels at 500 Hertz and the 45 decibel thresholds in both ears at 4000 Hz, and the 10 decibel shift in hearing in the right ear at 4000 Hz during service.

April 1976 enlistment audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
Not Tested
45
LEFT
20
15
15
Not Tested
45

February 1981 separation examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
40
55
LEFT
20
15
15
30
x

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the proposition as to find against it.

3. After step 1 is complete, return the claims folder to the VA examiner who examined the Veteran's left elbow in August 2012 for an etiological opinion.  If the examiner is not available, forward the claims folder to a suitable substitute.  Request that the examiner review the claims folder and indicate in the addendum that such was accomplished.  

The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed left elbow epicondylitis, ganglion cyst, chronic olecranon bursitis, olecranon enesthopathy and the arthritis (which was diagnosed by a private physician in February 2012) are related to service, including injury therein.  Please provide a complete explanation for the opinion.  

If the examiner determines that another examination is necessary in order to provide the requested information than one should be scheduled.  

4.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


